The defendant was tried at November Term, 1946, of Scotland Superior Court on a bill of indictment charging him with the murder of one William Kenneth Lowry, and was convicted of murder in the first degree. Judgment was entered sentencing him to death as the law directs. From this judgment defendant gave notice of appeal to the Supreme Court, but no case on appeal has been made out or served within the time allowed by law, nor docketed in this Court. Nothing has been done toward perfecting the appeal and the time for same has expired.
The motion of the Attorney-General to docket and dismiss the appeal under Rule 17 is supported by the record, and is allowed. We have examined the record and find that no error appears on the face of the record. S. v.Watson, 208 N.C. 70, 179 S.E. 455.
Judgment affirmed; appeal dismissed.